Exhibit 10.2

 

July 19, 2010

 

Dear Mr. White:

 

In accordance with paragraph 15 of your employment agreement with LexingtonPark
Parent Corp. (n/k/a Cowen Group, Inc.) dated July 10, 2009, as amended on
December 8, 2009 (collectively, the “Agreement”), this letter serves to amend
the Agreement as follows:

 

1.                The first sentence of paragraph 1 of the Agreement which
reads, “This Agreement provides the details of the terms of your employment from
and following the Effective Date until termination of your employment (the
“Term”), and certain other terms and conditions of your employment with the
Company and its subsidiaries that continue beyond the Term unless otherwise
specified,” shall be deleted and replaced with:

 

This Agreement provides the details of the terms of your employment as of
July 19, 2010 until termination of your employment (the “Term”), and certain
other terms and conditions of your employment with the Company and its
subsidiaries that continue beyond the Term unless otherwise specified.

 

2.                Paragraph 2 of the Agreement shall be deleted in its entirety
and replaced with:

 

Position.  On April 29, 2010, you ceased to serve as the Chief Operating Officer
of the Company and were appointed Chief of Staff (the “Position Change”).  You
shall continue to be employed as a Managing Director and Chief of Staff and
shall report directly to the Chief Executive Officer of the Company,

 

--------------------------------------------------------------------------------


 

and you shall also continue to serve as a member of the Company’s Operating
Committee.  You shall have the duties, responsibilities and authority
commensurate with your title and position and such other duties and
responsibilities as may be reasonably assigned to you by the Chief Executive
Officer of the Company.  You shall continue to be subject to, and must comply
with, all policies and procedures applicable to employees of the Company’s
Broker-Dealer subsidiary (the “BD Subsidiary”), as now existing or as may be
modified or supplemented from time to time by the BD Subsidiary.

 

3.             The following shall be added to the end of Paragraph 5(d):

 

The Company acknowledges that the Position Change on April 29, 2010 constituted
a material diminution by the Company, without your consent, of your roles and
responsibilities as Chief Operating Officer.  Accordingly, the Company further
acknowledges that as a result of such Position Change, you are entitled to
notify the Company in writing at any point up to and including July 29, 2010
(the “Good Reason Notification Period”), that the Position Change triggered your
ability to terminate your employment with Good Reason (provided the Company did
not remedy such material diminution during the Cure Period and provided further
that you gave final notice of your decision to terminate your employment with
Good Reason within ninety (90) days following the expiration of the Cure
Period).  Notwithstanding the above, the Company and you have agreed to toll the
running of the Good Reason Notification Period from April 29, 2010 until
December 31, 2010, after which, you shall have until March 31, 2011 to provide
the Company with written notice of your intention to terminate your employment
with Good Reason as a result of the Position Change.

 

2

--------------------------------------------------------------------------------


 

This letter in no way amends any other terms or conditions of the Agreement, the
remainder of which remain in full force and effect.  Please sign below to
indicate your acceptance of this amendment to the Agreement.

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

COWEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Cohen

 

 

 

 

Peter Cohen

 

 

 

 

Chairman and

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

Signed:

/s/ Christopher A. White

 

 

 

 

Christopher A. White

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

July 21, 2010

 

 

 

 

3

--------------------------------------------------------------------------------